PER CURIAM.
On a very limited record, the trial judge dismissed this matter upon a motion based on the ground of forum non conveniens. The record shows that the plaintiff resides in Argentina, the defendant resides in Venezuela, that the defendant owns property in Florida, was personally served here, that the parties had a contractual relationship, *392and that certain funds were paid to the plaintiff by the defendant in Florida. However, the record fails to reveal the nature of the contract, the place of performance, or the potential witnesses that would be involved in a proceeding. We call the trial court’s attention to the following authorities relating to forum non conveniens, Armadora Naval Dominicana, S.A. v. Garcia, 478 So.2d 873 (Fla. 3d DCA 1985); Adams v. Seaboard Coast Line Railroad Company, 224 So.2d 797 (Fla. 1st DCA 1969) and reverse the order under review and return the matter to the trial court for further proceedings on the motion to dismiss.
Reversed and remanded with directions.